Mr. Justice Farmer, dissenting: It is my view that while the legislature has the power to create and provide for the election of officers not named in the constitution it has no power to provide qualifications for voters at the election of such officers different from the qualifications prescribed by the constitution. The qualifications of electors fixed by the constitution apply, as I believe, to voters, as that instrument says, at “amr election,” and the constitution is not subject to the construction that these qualifications apply only to voters at elections for offices created by the constitution. In my' opinion, when the constitutional convention acted and prescribed the qualifications of voters at “any election,” the legislature was left no power to provide different qualifications for voters at elections for officers to offices created by it. I can understand the constitution in no other sense than that it was the intention that the right to vote at “any election,” which is the equivalent of “all elections,” should be limited to those possessing the qualifications defined in section i of article 7. Many of the offices created by statute are as important political offices as those named in the constitution, and there seems to me no intimation in the language of the suffrage article that it was to be restricted in its application to’ elections for offices provided for in the constitution. I concede my views are .not in harmony with Plummer v. Yost. That case, I think, supports the opinion of the court in this case, and if my view prevailed it would necessarily overrule that decision. For that reason I have felt reluctant to, express my dissent, but no rule of property being involved in this decision I do not believe it a case for the application of the doctrine of stare decisis. This court in 1832, in Bowers v. Green, 1 Scam, 42, and repeatedly since that' time, has, when convinced a previous decision involving no rule of property was erroneous, refused to adhere to it. This and other State courts of last resort, as well as the Supreme Court of the United States, have refused to be bound by former decisions involving a construction of the constitution or of statutes. (Allardt v. People, 197 Ill. 501; Burdick v. People, 149 id. 600; People v. McGowan, 77 id. 644; State v. Lewis, 69 Ohio St. 202; Willis v. Owen, 43 Texas, 41; Robinson v. Shank, 102 Ind. 307; People v. Curtice, 50 Colo. 503; Beck v. Allen, 58 Miss. 153; Pollack v. farmers’ Loan and Trust Co. 157 U. S. 429; Garland v. Washington, 232 id. 642.) In Propeller Genesee Chief v. Fitshugh, 12 How. 443, the Supreme Court of the United States overruled its former decision in Steamboat Thomas Jefferson case, 10 Wheat. 428. In the opinion by Chief Justice Taney it was said: “It is the decision in the case of The Thomas Jefferson which mainly embarrasses the court in the present inquiry. We are sensible of the great weight to which it is entitled, but at the same time we are convinced that if we follow it we follow an erroneous decision into which the court fell when the great importance of the question as it now presents itself could not be foreseen, and the subject did not, therefore, receive that deliberate consideration which at this time would have been given to it by the eminent men who presided here when that case was decided, for the decision was made in 1825, when the commerce on the rivers of the west and on the lakes was in its infancy and of little importance and but little regarded compared with that of the present day.” In the Legal Tender cases, 12 Wall. 457, the Supreme Court overruled Hepburn v. Griswold, 8 Wall. 603, and in doing so said: “The questions involved are constitutional questions of the most vital importance to the government and to the public at large. We have been in the habit of treating cases involving a consideration of constitutional power differently from those which concern merely private right, * * * and it is no unprecedented thing in courts of last resort, both in this country and in England, to overrule decisions previously made. We agree this should not be done inconsiderately, but in a case of such far-reaching consequences as the present, thoroughly convinced, as we are, that Congress has not transgressed its powers, we regard it as our duty so to decide and to affirm both these judgments.” In Pollack v. Farmers' Loan and Trust Co. supra, the court said: “Manifestly, as this court is granted with the power and entrusted with the duty to maintain the fundamental law of the constitution, the discharge of that duty requires it not to extend any decision upon a constitutional question if it is convinced that error in principle might supervene.” The same rule has been acted upon by State courts in the cases above cited and many others that might be referred to. Certainly the decision in Plummer v. Yost should be followed if it is correct, but if it is erroneous, as I believe it to be, it should not be adhered to under the rule of stare decisis. I'f the constitutional qualification that only male citizens may vote can be disregarded in the election of officers to offices created by statute, then as to the election of such officers the legislature may also prescribe different qualifications as to age, residence, etc. It is my belief that it was not within the contemplation of the framers of our constitution that the legislature should have the power to prescribe the qualifications of voters, but that until the constitution is amended voters at all elections, whether for constitutional or statutory offices, must possess the qualifications prescribed by section i of article 7.